DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 6, 2021 were received and fully considered. Claims 11, 13, 15-19, 21, and 22 were amended. Claims 23 and 24 are new. Upon further amendment as agreed upon by the parties (via Interview, Examiner’s Amendment), the claimed invention is in condition for allowance. Please see below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 21, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelvin Varghese on September 27, 2021.

The application has been amended as follows: 

11.	(Currently Amended) An intravascular processing system for evaluating a vessel of a patient, comprising:
a processing system communicatively coupled to one or more intravascular pressure-sensing devices and a display device, the processing system configured to:
receive pressure measurements obtained by the one or more intravascular pressure-sensing devices positioned within the vessel of the patient;
output, to the display device, a screen display comprising a desired pressure [[input]] field, a minimum pressure field, and a treatment option [[input]] field;  
receive, via the desired pressure [[input]] field, a first user input indicating a desired pressure value for the vessel; 
receive, via the treatment option [[input]] field, a second user input selecting a set of treatment options; 
determine, responsive to the second user input and based on the received pressure measurements, a respective corrected pressure value for the vessel resulting from each treatment option of the set of treatment options; 
identify one or more treatment options of the set of treatment options based on the respective corrected pressure value corresponding to the one or more treatment options satisfying a minimum pressure value; and
 update the screen display output to the display device to evaluate the one or more treatment options, the updated screen display including: 
	a visual representation of the desired pressure value;
a visual representation of a minimum pressure value associated with the minimum pressure field; 
a visual representation of the one or more treatment options; and 
a visual representation of the respective corrected pressure value corresponding to the one or more treatment options.
 
12.	(Original) The system of claim 11, wherein the processing system is further configured to receive angiography data obtained simultaneously with the pressure measurements. 

13.	(Previously Presented) The system of claim 12, wherein the visual representation of the one or more treatment options includes a graphical overlay on an angiographic image based on the angiography data.

14.	(Currently Amended) The system of claim 11, wherein the received pressure measurements include proximal pressure measurements and distal pressure measurements, and wherein the desired pressure value is a pressure ratio.

15.	(Currently Amended) The system of claim 11, wherein the [[the]] second user input comprises a selection of one or more treatment types corresponding to the set of treatment options.

16.	(Previously Presented) The system of claim 15, wherein the one or more treatment types include at least one of an angioplasty, a stent, a coronary artery bypass graft, an ablation, or a pharmaceutical.

17.	(Previously Presented) The system of claim 11, wherein, responsive to the second user input indicating a stent, the processing system is configured to identify the one or more treatment options further based on identifying a stent deployment location within the vessel.



19.	(Previously Presented) The system of claim 11, wherein the processing system is configured to receive additional pressure measurements obtained by one or more intravascular pressure-sensing instruments positioned within the vessel of the patient after performance of at least one of the one or more treatment options.

20.	(Original) The system of claim 19, wherein the processing system is configured to determine whether a pressure value based on the additional pressure measurements meets the desired pressure value for the vessel of the patient, wherein the desired pressure value is a threshold value for a pressure ratio of distal pressure measurements relative to proximal pressure measurements. 

21.	(Previously Presented) The system of claim 11, wherein the processing system is configured to:
	receive, via the screen display, a user input to modify a characteristic of the one or more treatment options; 
modify the visual representation of the one or more treatment options based on the characteristic; and
modify the visual representation of the respective corrected pressure value based on the modified corresponding one or more treatment options. 

22.	(Previously Presented) The system of claim 11, wherein:
the visual representation of the one or more treatment options comprises a representation of a first treatment option and a representation of a second treatment option; and
the visual representation of the respective corrected pressure value comprises a representation of a first corrected pressure value resulting from the first treatment 

23.	(Previously Presented) The system of claim 11, wherein the processing system is further configured to:
receive, via the screen display, a fourth user input selecting one of the one or more treatment options; and
update the screen display output to the display device to include a visual representation of the selected one of the one or more treatment options.

24.	(Currently Amended) 	The system of claim 11, 
receive, via the minimum pressure [[input]] field, a third user input indicating the minimum pressure value


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 11, and all dependent claims thereof, recites “output, to the display device, a screen display comprising a desired pressure field, a minimum pressure field, and a treatment option field; receive, via the desired pressure field, a first user input indicating a desired pressure value for the vessel; receive, via the treatment option field, a second user input selecting a set of treatment options; determine, responsive to the second user input and based on the received pressure measurements, a respective corrected pressure value for the vessel resulting from each treatment option of the set of treatment options; identify one or more treatment options of the set of treatment options 
Therefore, claims 11-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PUYA AGAHI/Primary Examiner, Art Unit 3791